DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communication dated 11/29/2021.  Claims 1-28 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 11/29/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US 10,257,117) (hereinafter “Kumar”).
Regarding claim 27, in accordance with Kumar reference entirety, Kumar discloses an apparatus (Figure 1; Abstract: “a distributed switch architecture”) comprising: 
FIG. 1; 100) comprising circuitry (FIG. 1; 128 or FIG. 7) to allocate switch fabric bandwidth (generates bandwidth credits for an entire tile) based on port speed (100 Gbps) and port eligibility (bandwidth credits, distributed among 16 ports at 100 Gbps each) and port readiness indicators (class of service (CoS) lists on a per-ingress tile basis for each output port) (col. 5, line 32 to col. 6, line 30: “In FIG. 7, the ECS 128 generates bandwidth credits for an entire tile. For instance, there may be 16 ports, each at 100 Gbps, for 1.6 Tbps of bandwidth. The ECS 128 would then generate 1.6 Tbps of bandwidth credits, distributed among 16 ports at 100 Gbps each. Optionally, the ECS 128 may generate credits at a rate faster than the theoretical maximum bandwidth. For instance, the ECS 128 may generate credits with 2% speedup (or according to any other configurable speedup parameter), e.g., at 102 Gbps per port instead of 100 Gpbs per port. The accelerated credit rate may help address that the credit issuance algorithm is approximate, in that the algorithm does not know exactly how many bytes of a credit grant will be consumed. In some instances, only partial amounts of a given credit grant are consumed, e.g., because the EoP cell was reached before running out of bandwidth credit. Essentially, the accelerated credit rate effects delivery of unused bandwidth credit to VoQs with cells to transfer. As shown in FIG. 7, the ECS 128 may maintain class of service (CoS) lists on a per-ingress tile basis for each output port, e.g., the CoS list 712. That is, each port may have multiple different CoSs, and each CoS could have multiple VoQs trying to send on that same CoS. The RR schedulers (e.g., the RR scheduler 714) in the ECS 128 select, as a first stage of selection, between the ingress tiles for a given CoS for a given output port. The ECS 128 may select between the different CoSs for each port with a second stage of selection. The second stage of selection may be a SP and weighted distributed RR (WDRR) stage (SP+WDRR) 715. For instance, when CoSs for a given port have been given different priorities, SP may give precedence to the highest priority CoSs. Then, WDRR may select according to weights assigned to the queues, any number of which may have the same priority. That is, the SP+WDRR stage honors weight assignments to distribute bandwidth credits in proportion to the assigned weights, while giving strict precedence according to priority when different priority CoSs for a given output port are competing for bandwidth. Note, however, that selection mechanisms other than SP+WDRR may be implemented, including SP only, WDRR only, other types of RR, and other types of cell schedulers in general. Accordingly, each of the schedulers in the switch architecture may be implemented with selection mechanisms other than those shown, and thus the switch architecture design may vary widely depending on the desired implementation.”).
Regarding claim 28, in addition to features recited in base claim 27 (see rationales discussed above), Kumar also discloses a switch fabric (Figure 9 or Figure 10; Switching Fabric 901) (col. 3, lines 15-17:  The switching interconnect 154 may be a … form a switching fabric.).

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The amended claims 1-26 have overcome all issues raised in the Office Action dated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The response pertaining newly added claims 27-28 have been carefully scrutinized.  However, they appear to fail to place claims 27-28 in a favorable condition for allowance as above discussed.  The Applicant is suggested to cancel claims 27-28 in a response to this Office Action in order to place the instant application in a favorable condition for allowance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tatar et al. (US 7,792,027).
Cummings et al. (US 2010/0325370).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 18, 2022